Citation Nr: 1409220	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for service-connected diabetes mellitus Type II with parathesias, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran last underwent a VA examination to evaluate his diabetes mellitus in November 2010.  The neurological examination, including sensory exam, was normal.  The Board, however, observes that during the appeal period, the Veteran underwent a VA examination in February 2009 at which time sensory loss (parathesias) of the toes of both feet was shown on physical examination.  An August 2010 VA treatment record similarly showed abnormal results on sensory inspection of the feet.  Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  Sensory disturbances affecting the extremities are evaluated under the Schedule of Ratings for Neurological conditions.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 et. seq. (2013).  The clinical findings in the VA examination reports and VA treatment record are insufficient for determining whether the Veteran's parathesias is a compensable or noncompensable complication of diabetes.  Therefore, the Board finds that the Veteran should be afforded another VA examination to evaluate the current severity of his diabetes and associated parathesias and to obtain an opinion on the severity of the parathesias.  Also, the examiner should explain the notation of "cardiovascular disease" in response to the question of "potential diabetic complications found" (see  page 6 of November 2010 VA examination report) where the underlying clinical findings were negative.   

In addition, the Appeal Certification to BVA Worksheet indicates that the Veteran's VA Form 9 was received December 14, 2009; however, neither the claims file nor Virtual VA contains the form.  The form should be associated with the file.   

Also, updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate VA Form 9 with the file, which according to the Appeal Certification to BVA Worksheet was received December 14, 2009.

2.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his diabetes mellitus with parathesias dated since August 2010.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus with parathesias. The claims file must be provided to and reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results should be reported in detail.  The examiner should indicate whether the Veteran requires regulation of his activities to control his diabetes.  

The examiner should also provide an opinion on the following:

A.  Identify the nerve(s) affected by the parathesias.

B.  Describe the severity of parathesias demonstrated on the current examination AND demonstrated on VA examination in February 2009 and examination in August 2010 in terms of (i) no severity (ii) mild severity, (iii) moderate severity, (iv) moderately severe severity, or (v) severe severity.

C.  Please explain the notation of "cardiovascular disease" in response to the question of "potential diabetic complications found" (see page 6 of November 2010 VA examination report) where the underlying clinical findings were negative.   

4.  Thereafter, readjudicate the claim.  Consideration should be made of all evidence submitted since the issuance of the August 2013 supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


